DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on November 24, 2021.

Response to Arguments
Applicant's arguments filed on November 24, 2021 have been fully considered but they are not persuasive because of the following reasons explained below.

Applicant respectfully asserts that the cited prior art does not meet the limitations “…wherein the return flow of the auxiliary liquid is depressurized inside the reservoir by the at least one distribution nozzle from a first, high pressure to a second, lower pressure…”.

The Examiner respectfully submits that Wildegger (Figs. 1 and 6) discloses wherein the return flow (6) of the auxiliary liquid (L) is depressurized inside the reservoir (2) by the at least one distribution nozzle (11) from a first, high pressure to a second, lower pressure.
Moreover, from Wildegger Figure 1 is shown that heating conduit 6 comprises a return conduit 16 provided with a return opening 11 at its end as an extension immersing into the liquid contained in the vehicle tank.
Accordingly, it is inherent that the return flow (6) will go from a first high pressure (P1) to a second lower pressure (P2), meaning that P1 > P2.

Disposition of Claims
Claims 17-30 are pending in this application.
Claims 28-30 are withdrawn from consideration.
Claims 17-27 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20, 22 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildegger – (US 2009/0183778 A1).

With regard to claim 17, Wildegger (Figs. 1 and 6) disclose:
A system to store an auxiliary liquid and supply the auxiliary liquid to an internal combustion engine of a motor vehicle or to parts of the internal combustion engine of the motor vehicle, comprising:
a reservoir (2) for the auxiliary liquid (L), 
at least one feed pump (4) for the auxiliary liquid, and 
at least one line system (3), which has a feed flow to a load (engine) and a return flow (6) from the load into the reservoir (2), and 
a heating device (18d) to heat the auxiliary liquid (L
wherein the return flow (6) is connected to at least one distribution nozzle (11) inside the reservoir (2), by which distribution nozzle (11) the auxiliary liquid (L) from the return flow (6) is distributed in the reservoir (2), and 
wherein the return flow (6) of the auxiliary liquid (L) is depressurized inside the reservoir (2) by the at least one distribution nozzle (11) from a first, high pressure to a second, lower pressure.

With regard to claim 18, Wildegger disclose the system according to claim 17, and further on Wildegger also discloses:
wherein the heating device (18d) to heat the auxiliary liquid is arranged to heat the return flow.

With regard to claim 19, Wildegger disclose the system according to claim 17, and further on Wildegger also discloses:
wherein the heating device (18d) to heat the auxiliary liquid comprises an electrical heating device and/or a heat exchanger.

With regard to claim 20, Wildegger disclose the system according to claim 19, and further on Wildegger also discloses:
wherein the electrical heating device (18d) and/or the heat exchanger are arranged in the return flow (6).

With regard to claim 22, Wildegger disclose the system according to claim 17, and further on Wildegger
a connection module (Fig. 6: 23) which is inserted in an opening of the reservoir (2), 
the connection module (23) comprising 
fluid channels which communicate with the reservoir and which are connected to the line system, and 
the connection module (23) comprising
a module block which is preferably in the form of a thermally conductive member.

With regard to claim 31, Wildegger disclose the system according to claim 22, and further on Wildegger also discloses:
wherein the module block is in a form of a thermally conductive member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wildegger – (US 2009/0183778 A1).

With regard to claim 21, Wildegger disclose the system according to claim 19.

But Wildegger does not explicitly and/or specifically meet the following limitations: 
A) wherein the heat exchanger is thermally coupled to a primary cooling circuit of the internal combustion engine.

However, regarding limitation (A), the Examiner takes Official Notice that it would have been obvious to replace the electric heater of Wildegger and include a heat exchanger coupled to another fluid in order to extract thermal energy to accomplish the same goal of heating the fuel, because is obvious making simple substitution of one known element (i.e. electric heater) for another (i.e. heat exchanger) to obtain predictable results.

With regard to claim 23, Wildegger disclose the system according to claim 21, and further on Wildegger also discloses:
wherein the connection module comprises at least one thermally conductive member which extends into the volume of the reservoir.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wildegger – (US 2009/0183778 A1), in view of BRUECK – (US 2015/0075141 A1), further in view of Haeberer – (US 2010/0025408 A1).


With regard to claims 24-25 and 27, Wildegger disclose the system according to claim 17.

But Wildegger does not explicitly and/or specifically meet the following limitations: 
A) an impeller arranged in front of the distribution nozzle, which impeller is rotatably mounted and arranged to be impinged upon by the auxiliary liquid, and which impeller is arranged to be driven by the auxiliary liquid issuing from the distribution nozzle.
B) an impact body arranged in front of the distribution nozzle, which impact body brings about a further distribution of the auxiliary liquid.
C) a rotatably arranged nozzle assembly, which comprises two distribution nozzles which are oriented relative to one another such that the potential energy of the auxiliary liquid issuing from the distribution nozzles is converted into a torque which sets the nozzle assembly into rotation.

However, regarding limitations (A)-(C) above, BRUECK (Fig. 5) discloses a blower 7 and an associated blower motor 8.
Further on, Haeberer (Figs. 3-4) teaches the use of funnel-shaped element 51 to reinforce the thawing process of the stored liquid.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Wildegger different distribution nozzles structures as taught by BRUECK and Haeberer to reinforce the thawing process of the stored liquid.

With regard to claim 26, Wildegger in view of BRUECK and Haeberer disclose the system according to claim 25, and further on Haeberer also discloses:
wherein the impact body comprises a cone or a prism.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747
                                                                                                                                                                                                       /GRANT MOUBRY/Primary Examiner, Art Unit 3747